DETAILED ACTION
Claim Rejections - 35 USC § 112


The rejection of claims 22-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has not been sustained in view of applicant’s amendments and remarks.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Based upon consideration of all the relevant factors with respect to the claim as a whole, Claim(s) 22-31 are held to claim more than one statutory class of invention and [is/are]  rejected as ineligible subject matter under 35 U.S.C. 101 as set forth in the previous office action;
	ANALYSIS
To determine patent-eligibility, we perform a two-step analysis. First, we determine if the claims are directed to a patent-ineligible concept like an abstract idea. Alice Corp. Pty. Ltd. v. CLSBankInt’l, 134 S. Ct. 2347, 2355 (2014). If so, we determine if the claims contain an “inventive concept” that transforms the abstract idea into a patent-eligible application. Id. at 2357.
Alice Step One: Are the Claims Directed to an Abstract Idea?
Claim 22 is directed to an abstract idea of a new set of rules for playing a game. Any recitation of the dice and game layout are not essential to game play rules and do not undergo physical transformation. Game rules in general involve mental activity like forming a judgment, observation, evaluation, or opinion, interpersonal interactions In re Smith, 815 F.3d 816 (Fed. Cir. 2016) and Planet Bingo, LLCv. VKGSLLC, 576 F. More recently and on point with respect to dice games, such has been found not patent eligible by Court in In re Marco Guldenaar Holdings B.V. (Fed. Cir. 2018). 
In re Smith, a precedential decision, held that claims directed to rules for conducting a wagering game are comparable to fundamental economic practices held to be abstract ideas such as a method of exchanging financial obligations in Alice and a method of hedging risk in Bilski v. Kappos,561 U.S. 593, 611 (2010). Smith, 815 F.3d at 818—19. That the method used physical cards did not make the idea non-abstract. Smith, 815 F.3d at 819.
Here the claimed game play and wagering rules is distinguishable from the wagering game rules in Smith or Marco. The claims are largely directed to an abstract idea of “organizing human activities” and managing a game like the bingo game inPlanet Bingo. No comparable improvement to gaming technology, dice play, or gaming tables. Any “improvement” resulting from the claims in the rules of wagering allegedly occurs, if at all, in the minds of the players as increased interest and player excitement. 
Alice Step Two: Do the Claims Contain an “Inventive Concept”?
The claims are directed to conventional industry practice in wagering on dice that does not solve a technological problem but instead recites rules that guide actions of players of a wagering game under certain conditions. The game of craps is conventional to allow player to roll the dice and wager on a single roll or sequence of a plurality of rolls. Here applicant claims conventional steps of wagering, which are fundamental gaming industry practices recited at a high level of generality and not tied to solving any known problem or producing an improvement.  Instead the rules pertain to an alternative proposition wagering in a sequence of outcomes of the dice. Such a new proposition conveney as a particular ordered combination of game play rules does not claim significantly more than the abstract idea itself because the claimed rules do not solve a particular technological problem, but instead rely on the impressions and subjective actions of players, which are not a concrete or tangible result; they simply append more conventional steps specified at a high level of generality, which does not supply an inventive concept. The rearranging game play and wagering rules of a craps game does not amount to an improvement, and no evidence has been provided of an improvement or unexpected results. 
The tracking indicia and lights are considered printed matter.  Using a talley or score sheet to track and record game events is conventional.  Likewise the use of an electronic controller does not suggest significantly more. If a patent claim recites a method with instructions to implement an abstract idea on a device, even a computer, the device cannot impart patent eligibility. Alice, 134 S. Ct. at 2358; Planet Bingo, 576 F. App’x at 1008.  
 	The examiners position is rooted in Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos.  One factor suggesting claims are directed to patent ineligible subject matter are;
􀂃 Mental activity (e.g., forming a judgment, observation, evaluation, or opinion); 
􀂃 Interpersonal interactions or relationships (e.g., conversing, dating); 
􀂃 Human behavior (e.g., exercising, wearing clothing, following rules or instructions); 
􀂃 instructing “how business should be conducted.” 
 	All these factors are considered descriptive of rules for playing games that are considered “instructing” how a game (i.e. business) should be conducted and directed to human behavior and interpersonal interactions (i.e. following rules) to engage in mental activity requiring of forming judgment, observation and evaluation. Most games require an apparatus played upon or game paraphernalia.  In some cases, the paraphernalia for playing a game is so specific to the step being performed that they could considered a "particular machine" to render claims patent eligible.  This appears to be the distinguishing issue between the cases by the Board that seeming has ruled both ways in appeals dealing with games in general.  Rules in general define the relationship of any paraphernalia to the players and the play of the game and its interpretation. Game paraphernalia most generally serves as substrates for generating and/or displaying indicia and/or recording game events which, as in a computer where such is just considered a manipulation of data, here too are considered extra solution activity. There must be something more in the paraphernalia or function of its indicia that is recited that is used by the steps of the game.  Where many known and disclosed types of paraphernalia could be used in accordance with the steps, such is considered to weigh against patent eligibility.  
 
  Claim Rejections - 35 USC § 103
Claims 22-31 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cacas 2006/0181024 as set forth in the previous office action in view of Presley 2008/0054560
As set forth in the previous office action;
”Cacas shows a craps table having a wagering area for accepting a proposition of successive single roll outcomes and tracking each roll before seven out to determine a pay-out for each player.  The numbers shown by Cacas are considered to be between 2 and 12 as called for in the claims.”

Applicant argues that his invention allows for intervening rolls and has amended the claims to insert a “determining step.  However, this step does not required intervening rolls.  Instead, even in Cacas a player must determine if a first, second or third roll matches that target set wagered upon.  As such, these amendments do not appear to distinguish over the applied art as argued. Cacas does not appear to show the explicit proposition wager of receiving a payout for rolling a single number at least two time.  However, wagers in a craps layout on Cacas are not considered exhaustive.  Clearly there are many outcomes of the dice that are not offered on a traditional craps table.  Merely adding an addition proposition of the number of possible out comes and sequences that could occur from a pair of dice is not inventive.  The game still remains on of dice and placing wagers on indicia offered that represents them.  The basis of this position is found under KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) where combining prior art elements according to known methods to yield predictable results has been found obvious.  Here combining other proposition wagers in the game of craps with their known odds to allow a player to place a wager would be obvious merely to offer alternative wagers.  Regardless in Presley, suggest such modifications to craps at [0083] where “the second roll of the same number pays 60 to 1”.  As such, to have offered a consecutive wager at calculated odds in Cacas would have been obvious in order to offer known alternative wagers to the game.” 
Conclusion
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive.
Claim Rejections - 35 U.S.C. § 101
Applicant argues that his (1) a craps game layout printed on a horizontal felt playing surface, (2) at least two dice, (3) a number of wagering areas as part of the craps game layout, (4) tracking indicia on the horizontal felt playing surface, (5) at least a first casino chip for wagering, (6) a different type of casino chips for tracking and (7) a pay-out schedule on the horizontal felt playing surface are each critical components of his game.  The examiner does not agree since each game paraphernalia either amounts to printed matter or marking indicia used to indicate to players allowable options and/or track the step of the game as they progress. Generally printed matter is not patentable as such only has meaning within the context of the game itself applicant is attempting to recite. Each paraphernalia used in the game has been identified to see if it adds significantly more to the game than just to facilitate its play.  In the instant case wagering layouts with a number of wagering areas are old to wagering game to remind players of wagering option and to serve as marking areas for markers, such as chip, to record their wagering intentions. Such are purely conventional and add nothing more to the abstract idea.  Likewise, wagering games using dice are known in which player’s proposition upon their outcome.  Here the dice are purely conventional and wagering upon the predetermined combinations of indicia adds nothing significantly more to the method of wagering attempting to bee claimed. They are not considered critical as any random indicia generator, such as a deck of cards with numeric indicia could also be used. Likewise, the tracking indicia on the play surface is merely recording indicia to help players track the progress of the game.  Such is not central to the idea itself of awarding players for who wagered on successive roll outcomes in accordance with the abstract idea attempting to be recited.  Lastly, payout indicia is conventional on wagering games to inform players of the odds of the game.  Such is not central to the idea itself of playing a wagering game and adds nothing more.  As such, applicant has failed to show where the grounds for rejection is in error.  

Claim Rejections - 35 U.S.C. § 103
Applicant argues that that Cacas describes a wagering area 36 that is extremely simplistic compared to that of claim 22. However, such an argument is general and not with respect to any particular limitation in the claim.  The argument that the “payout step would never be performed” in Caucas is further not persuasive because likewise in applicant’s claimed invention if a 3 is rolled that is not matching to the first single roll outcome, the pay-out step would never occur.  In actuality, the payout step is a conditional step that may or may not occur. But consideration of whether or not the conditions prescribed by the payout have been met in order for it to occur would be performed mentally by the machine or game operator each time the game is played.  In Cacas the first determining of a second single roll occurs on any second roll where the dice are evaluated to determine if the outcome fails to match the predetermined target of 11, as was given by his example.  Likewise the determining step of the third single roll outcome occurs after a first determining step where an 11 was rolled to determine if another matching target number of 11 again occurs.  Here any number of consecutive 11 rolled is considered suggested by Cacas with the more being required, the more the value of the payout.  
Applicant remarks that statements in the rejection would make “virtually any future invention obvious”. It does not. All remarks were made with respect to the selection of proposition wagers being offered to players in a game upon a random chance device. Clearly, craps only offer a select number of possible outcomes and combinations of events that could occur from consecutive rolls of a dice. Merely offering another proposition upon the table of the many other propositions that are excluded is not new.  Such are merely different known propositions being offered, the selection of which does not make a new game.  Such only changes the propositions being offered to players during the game.  While it is envisioned that some types of wagers could be a critical contribution to the art by solving some problem or producing some unexpected result, such is not the case before us now.  Instead, the offering of a consecutive roll wager would be no different than offering a wager on a series of sequential numbers occurring in consecutive rolls such as 1-2-3.  This too while not shown in craps, would also be merely the selection of another know random occurrence of the dice. As such, the ground for rejection has not been shown to be in error and remains. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. The examiner can normally be reached on M 9-5, Th 9-1, F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

For further assistance examiner’s supervisor, Melba Bumgarner can be reached on 571 272 4400. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711